Order entered March 3, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00138-CV

                          IN THE INTEREST OF T.J.S., A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-15124

                                           ORDER
        On February 27, 2015, appellant filed a motion asking this Court to review the trial

court’s February 19, 2015 order sustaining the contest to his affidavit of indigence.           A

supplemental clerk’s record was filed on March 2, 2015 containing the trial court’s order

sustaining the contest. However, the contest to the affidavit of indigence was not included in the

supplemental clerk’s record. Accordingly, we ORDER Felicia Pitre to file, by MARCH 4,

2015, a supplemental clerk’s record containing the contest filed on February 10, 2015 by

Francheska Duffey, Official Court Reporter for the 330th Judicial District Court of Dallas

County, Texas. See TEX. R. APP. P. 20.1(j)(3).

        We ORDER Francheska Duffey to file, by 3:00 P.M. on MARCH 5, 2015, the

reporter’s record from the hearing on the contest held on February 19, 2015. See TEX. R. APP. P.

20.1(j)(3).
       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Andrea Plumlee, Judge of the 330th Judicial District Court,

Felicia Pitre, Francheska Duffey, appellant, and counsel for appellee.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE